934 A.2d 243 (2007)
284 Conn. 927
STATE of Connecticut
v.
Dan L. MOORE.
Supreme Court of Connecticut.
Decided October 16, 2007.
James A. Killen, senior assistant state's attorney, in support of the petition.
Pamela S. Nagy, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 103 Conn.App. 1, 926 A.2d 1058 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court abused its discretion by refusing to strike the state's redirect examination of a witness, and, if so, was the impropriety harmless error?"
The Supreme Court docket number is SC 17992.